El Juez Presidente Se. Hebnández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Martín Barbosa contra la sentencia que en grado de apela-ción y mediante celebración de nuevo juicio dictó. la Corte de Distrito de Humacao en 13 de junio de 1919 declarando culpable al apelante de un delito de infracción a la sección 15 en conexión con la sección 20 de la Ley de Pesas y Medidas e imponiéndole cien dólares' de multa y las costas, o un día de cárcel por cada dólar que deje de pagar, sin que la prisión subsidiaria pueda exceder de noventa días.
Martín Barbosa fue denunciado en 2 de mayo de 1919 ante la Corte Municipal de Caguas por delito de infracción de la Ley No. 13 aprobada en 12 de abril de .1917, cometido de la manera siguiente:
“Que en mayo 2, 1919, a'las 10 a. m. y en el barrio de Río Cañas del Distrito Judicial Municipal de Caguas, que forma parte del Distrito Judicial Insular de Humacao, dicho acusado, voluntaria, e ilegal y maliciosamente, expuso a la venta y fabricó veinte y cinco bollos de pan de a una libra cada uno, con defecto en deficiencia de 1,250 gramos en los veinte y cinco bollos.- Los veinte y cinco bo-llos de pan acusan los siguientes defectos: 1 libra 65 gramos. 1 libra 50 gramos. 1 libra 50 gramos. 1 libra 60 gramos. 1 libra 50 gramos. 1 libra 40 gramos. 1 libra 45 gramos. 1 libra 25 gra-mos. 1 libra 30 gramos. 1 libra 50 gramos. 1 libra 80 gramos. 1 libra 55 gramos. 1 libra 35 gramos. 1 libra 55 gramos. .1 libra 35 gramos. 1 libra 55 gramos. 1 libra 50 gramos. 1 libra 60 gramos. 1 libra 45 gramos. 1 libra 50 gramos. 1 libra 25 gramos. 1 libra 50 gramos. 1 libra 70 gramos. 1 libra 75 gramos. 1 libra 45 gra-mos. El acusado incurre en lo previsto en la sección 20, Ley P. ,y *54M., por baber sido convicto y sentenciado por igual delito en marzo 17, 1918, sentencia No. 15841, a cinco dollars de multa y costas, dictada por la Hon. Corte Municipal de Caguas. Hecho contrario a la ley.”
Funda el apelante su recurso en que la corte inferior co-metió error en la apreciación de las pruebas.
La Ley No. 13 para reglamentar el peso de los bollos de pan que se vendan u ofrezcan en venta en Puerto Eico, y para otros fines, aprobada en 12 de abril de 1917, contiene cuatro secciones: la primera establece que un bollo de pan cuyo peso, sea una libra “avoirdupois” o' 453 gramos, será la unidad o tipo modelo para los bollos de pan en Puerto Eico; la sección segunda dispone que todo pan que se venda o se ofrezca para la venta en Puerto Eico, y cuyo peso sea mayor o menor que el de una libra o 453 gramos, deberá lle-var un rótulo claro e inteligible en inglés o castellano con el peso correcto y el nombre del fabricante, autorizándose al Jefe del Negociado de Pesas y Medidas para establecer aque-llas variaciones o tolerancias razonables que tanto por exceso como- por defecto puedan ser aplicables al peso indicado de los bollos; la sección tercera prescribe qué siempre que se venda o se ofrezca en venta un bollo de pan cuyo peso sea mayor o menor que una libra o 453 gramos, el rótulo expre-sivo del peso correcto de dicho bollo indicará además el pre-cio del bollo o unidad tipo seguido de las palabras “la libra”, y el precio de dicho bollo será la misma parte proporcional' del precio de la unidad tipo, como el peso del bollo de pan en cuestión es del peso de la unidad tipo, disponiéndose que ninguna fracción do un centavo será incluida en el precio de cada bollo; y la sección cuarta castiga la infracción de cual-quiera de las disposiciones anteriores como delito menos grave, con sujeción a las mismas penas previstas en la Lev de Posas y Medidas vigente.
Las secciones 15 y 20 de la Ley de Pesas y Medidas, No. 135 aprobada en 18 de agosto de 1913, que se citan en la sentencia recurrida, establecen, la sección 15, que ninguna per*55sona dará, o permitirá que se dé, ningún peso o medida falto o incompleto en la venta o traspaso de artículos, efectos o mercancías, y ninguna persona usará, o permitirá que se use, ninguna pesa o medida falsa en ninguna transacción industrial o comercial, como base para fijar el precio o pago en la venta, traspaso o transporte de cualesquiera artículos, efec-tos o mercancías, y la sección veinte, que toda persona que infrinja cualquiera de las disposiciones de dicha ley o de las reglas y reglamentos prescritos en cumplimiento de la misma, o disponga, permita o consienta cualquiera de dichas infrac-ciones, será culpable de un delito menos grave y castigada por la primera falta con una multa máxima de $50 o con prisión que no exceda de 50 días y por la segunda falta con una multa no menor de $50 ni mayor de $250, o con prisión por un término no mayor de 90 días, y por las subsiguientes faltas con una multa que no sea menor de $200 ni mayor de $500 y con prisión por un término que no exceda de un año.
Como el denunciado no puede ser castigado por delito dis-tinto del comprendido en la denuncia, veamos si las pruebas demuestran que voluntaria o ilegal y maliciosamente expuso a la venta y fabricó veinticinco bollos de pan de una libra cada uno, con defecto o falta de 1,250 gramos en los vein-ticinco bollos.
De la prueba testifical traída al juicio por El Pueblo de Puerto Rico aparece que los veinticinco panes a que se re-fiere la denuncia fueron repesados en una balanza contrastada debidamente y el peso total mostró una deficiencia de 1,250 gramos,'bajo la base de que cada pan debía pesar una libra, o sean 453 gramos; que la envoltura del pan decía, según el testigo Félix Viera, “Barbosa M. 40 Oaguas gramos” y luego seguía la abreviatura de “libras”, no recordando si entre gramos y libras dec/a “10 centavos”, y según el testigo Pedro Blanche el pan decía “Barbosa M. 40 Caguas”, “gra-mos” abreviado y “libra” abreviado, sin que se expresara el precio; mientras que la prueba del acusado consistente en *56tina de las envolturas del pan, muestra que el rótulo decía '‘Barbosa M. Caguas 40 gramos 10 centavos” y "libra” abre-viado, asegurando sus testigos Enrique Morán y Eladio Rosa que el peso del pan era de 400 gramos.
El acusado al declarar explica que en su panadería se amasan 14 o 15 sacos; que el pan se marcaba con el peso de 400 gramos, Caguas, 10 centavos libra; que ese número de 10 centavos libra no puede entenderse como que es una libra porque un bollo de pan con peso de una libra no bay necesidad de marcarlo, y que puede ser que por descuido de los muchachos que sellaban el pan y por no darse cuenta de ello el encargado, se pusieran en vez de 400, 40 gramos.
El rótulo puesto a los bollos de pan no muestra que su peso fuera el de una libra, en cuyo caso el apelante estaba exento de cumplir los preceptos de las secciones, segunda y tercera de la ley, preceptivos de que todo pan con peso mayor o menor de una libra debe llevar un rótulo con indicación del peso del bollo de pan y de su precio con relación a la libra o unidad tipo, y el. mero hecho de haberse sometido el denunciado al cumplimiento de esos preceptos revela que el peso de cada bollo era mayor o menor de una libra. Este peso, si atendemos a la declaración del acusado, corroborada por dos testigos, a falta de prueba de que fuera de una libra, era de 400 gramos, por más que en el rótulo por equi-vocación se consignara que era de 40 gramos; y aceptando como bueno el peso de 400 gramos, tenemos que si bien bajo la base de una libra o de 453 gramos el bollo, faltaban a los veinticinco bollos pesados 1,250 gramos bajo la base de lo que mareaban los bollos, o sean 400 gramos cada bollo, te-nían dichos veinticinco bollos 75 gramos de exceso^
Hay prueba tendente a demostrar que los bollos se ven-dían no a 10 centavos sino a 7 y 8 centavos cada uno.
Y no cabe juzgar y condenar al apelante por infracción de las secciones 2a. y 3a. de la Ley No. 13 de 12 de abril de 1917, consistente en no llevar los panes el rótulo en la forma que disponen dichas secciono?*, pues no ha sido acu-*57sacio bajo ese concepto o teoría, sino por haber fabricado y vendido los panes con falta de peso, bajo la base de que sn peso era de una libra, cuyo hecho no se ha justificado.
Es de revocarse la sentencia apelada, absolviendo al acu-sado-apelante con las costas de oficio.

jRevocada la sentencia y ábsuélto él abusado.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.